 


109 HR 669 IH: To amend title 32, United States Code, to increase the maximum Federal share of the costs of State programs under the National Guard Youth Challenge Program.
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 669 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Wilson of South Carolina (for himself, Mr. Baker, Mr. Gingrey, Mr. Owens, Mr. DeFazio, Mr. Case, Mr. Whitfield, Mr. Kind, Mr. McCrery, Mr. Pickering, Mr. Simmons, Mr. Bartlett of Maryland, Mr. Ruppersberger, Mrs. Capito, Mr. Marshall, Mr. Blumenauer, Mr. Pastor, Mr. McIntyre, Mr. Spratt, Mr. Young of Alaska, Mr. Rahall, and Ms. Hooley) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 32, United States Code, to increase the maximum Federal share of the costs of State programs under the National Guard Youth Challenge Program. 
 
 
1.Federal assistance for State programs under the National Guard Youth Challenge Program
(a)Maximum federal share of costs of state programsSection 509(d) of title 32, United States Code, is amended by striking paragraphs (1), (2), (3), and (4), and inserting the following new paragraphs:

(1)for fiscal year 2005, 60 percent of the costs of operating the State program during that year;
(2)for fiscal year 2006, 65 percent of the costs of operating the State program during that year;
(3)for fiscal year 2007, 70 percent of the costs of operating the State program during that year; and
(4)for fiscal year 2008 and each subsequent fiscal year, 75 percent of the costs of operating the State program during that year..
(b)Authorization of appropriationsFor fiscal year 2006, there is authorized to be appropriated to the Secretary of Defense $85,163,000 to carry out the National Guard Youth Challenge Program under section 509 of title 32, United States Code.   
 
